DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/06/2021 and 09/19/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


US Patent No.  10695922
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No.  10695922 (Application Number: 13/893976).
INSTANT- 17223670: Claim 1
US Patent No.  10695922: Claim 1
a WLAN transmitter coupled to the WLAN antenna for transmitting a third video stream that includes the first and second video streams to the WLAN;
        1. A handheld device for capturing and displaying images and for identifying an element in the images, for use with a Wireless Local Area Network (WLAN), the device comprising:
a first video camera configured to capture, using a first optical lens, a first video data, and further 


a second digital camera for capturing a second image distinct from the first image, the second digital camera comprising a second optical lens for focusing the received light and a second output for outputting a second digital signal carrying a representation of the second captured image;
an image processor coupled to the first video camera for receiving the first video stream therefrom and configured to process the captured first video data;
a digital image processor coupled to the digital cameras for receiving the digital signals for receiving and processing the captured images;
identifying, by the image processor, the element in at least one of the captured images using pattern recognition; 
wherein the digital image processor is operative to identify the element in the captured images using pattern recognition, 

wherein the image processor is operative to identify an element in at least one of the captured first and second video data.
wherein the display is coupled to the digital image processor for displaying the identified element as marked, and wherein the display is coupled to the digital cameras for simultaneously displaying on the screen the first captured image and the second captured image.
a display that comprises a flat screen for visually displaying at least part of the captured first video data; and
a display coupled to the digital cameras and having a flat screen for visually displaying the first and second captured images;

a multiplexer coupled to the first and second outputs for multiplexing the first and second digital signals to produce a multiplexed signal;

a WLAN transmitter coupled to the WLAN antenna for transmitting a third video stream that includes the first and second video streams to the WLAN;
a WLAN antenna for coupling to the WLAN;
a WLAN transmitter coupled between the WLAN antenna and the multiplexer for transmitting the multiplexed signal to the WLAN;

a rechargeable battery coupled to power the digital cameras, the digital image processor, and the display; and
a casing configured to house the first and second video cameras, the display, the image processor, and the WLAN transmitter,
a single portable and handheld casing housing the digital cameras, the digital image processor, the multiplexer, the WLAN antenna, the WLAN transmitter, and the display,
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is mounted on, or is attached to, the first surface and the second optical lens is mounted on, or is attached to, the second surface, 
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is attached to the first surface and the second optical lens is attached to the second surface,


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10695922. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10695922.

Regarding Claims 2-31
Claims 2-31 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-32 of the US Patent No. 10695922 for the same or obvious reasons as claim 1 detailed as above. 


US Patent No.  10986259
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of US Patent No.  10986259 (Application Number: 17/094860).
INSTANT- 17223670: Claim 1
US Patent No.  10986259: Claim 29
1. A device comprising:
11. A device for capturing and transmitting images and for identifying an element in at least one of the images, the device comprising:
a first video camera configured to capture, using a first optical lens, a first video data, and further configured to output a first video stream carrying the captured first video data;
a first video camera configured to capture a first video data by a first optical lens that focuses received light, and a first output configured for outputting a first video stream carrying the captured first video data;
a second video camera configured to capture, using a second optical lens, a second video data that is at least in part distinct from the first video data, and further configured to output a second video stream carrying the captured second video data;; 
a second video camera configured to capture a second video data, that is at least in part distinct from the first video data, by a second optical lens that focuses received light, and a second output configured for outputting a second video stream carrying the captured second video data;
a WLAN (Wireless Local Area Network) antenna for coupling to a WLAN; 
a WLAN transmitter coupled to the WLAN antenna for transmitting a third video stream that includes the first and second video streams to the WLAN;
a WLAN (Wireless Local Area Network) antenna for coupling to a WLAN;
a WLAN transmitter coupled to the WLAN antenna for transmitting a third video stream that includes the first and second video streams to the WLAN;
an image processor coupled to the first video camera for receiving the first video stream therefrom and configured to process the captured first video data;
an image processor coupled to the first video camera for receiving the first video stream therefrom and configured to process the captured first video data;

in the casing or attached thereto, a display that comprises a flat screen for visually displaying at least part of one of the captured images (Claim 29)

a rechargeable battery coupled to power the video cameras, the image processor, and the WLAN transmitter; and
a casing configured to house the first and second video cameras, the display, the image processor, and the WLAN transmitter,
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is mounted on, or is attached to, the first surface and the second optical lens is mounted on, or is attached to, the second surface, and 
wherein the image processor is operative to identify an element in at least one of the captured first and second video data.
a single portable and handheld casing configured to house the video cameras, the image processor, and the WLAN transmitter,
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is mounted on, or is attached to, the first surface and the second optical lens is mounted on, or is attached to, the second surface, and
wherein the image processor is operative to identify the element in at least one of the captured first and second video data.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10986259. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No. 10986259
Regarding Claims 2-31
Claims 2-31 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-30 of the US Patent No. 10986259 for the same or obvious reasons as claim 1 detailed as above. 



US Patent No.  10999484
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No.  10999484 (Application Number: 17/094876).
INSTANT- 17233670: Claim 1
US Patent No.  10999484: Claim 1
1. A device comprising:
        1. A handheld device for capturing and displaying images and for identifying an element in the images, for use with a Wireless Local Area Network (WLAN), the device comprising:
a first video camera configured to capture, using a first optical lens, a first video data, and further configured to output a first video stream carrying the captured first video data;
a first digital camera for capturing a first image, the first digital camera comprising a first optical lens for focusing the received light and a first output for outputting a first digital signal carrying a representation of the first captured image;
a second video camera configured to capture, using a second optical lens, a second video data that is at least in part distinct from the first video data, and further configured to output a second video stream carrying the captured second video data;
a second digital camera for capturing a second image distinct from the first image, the second digital camera comprising a second optical lens for focusing the received light and a second output for outputting a second digital signal carrying a representation of the second captured image;
a WLAN (Wireless Local Area Network) antenna for coupling to a WLAN; a WLAN transmitter coupled to the WLAN antenna for transmitting a third video stream that includes the first and second video streams to the WLAN;
a WLAN antenna for coupling to the WLAN;
a WLAN transmitter coupled between the WLAN antenna and the multiplexer for transmitting the multiplexed signal to the WLAN;
an image processor coupled to the first video camera for receiving the first video stream therefrom and configured to process the captured first video data;
a digital image processor coupled to the digital cameras for receiving the digital signals for receiving and processing the captured images;

wherein the display is coupled to the digital image processor for displaying the identified element as marked, and wherein the display is coupled to the digital cameras for simultaneously displaying on the screen the first captured image and the second captured image.

	a display that comprises a flat screen for visually displaying at least part of the captured first video data; and
a display coupled to the digital cameras and having a flat screen for visually displaying the first and second captured images;

a multiplexer coupled to the first and second outputs for multiplexing the first and second digital signals to produce a multiplexed signal;

a rechargeable battery coupled to power the digital cameras, the digital image processor, and the display; and
a casing configured to house the first and second video cameras, the display, the image processor, and the WLAN transmitter,
a single portable and handheld casing housing the digital cameras, the digital image processor, the multiplexer, the WLAN antenna, the WLAN transmitter, and the display,
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is mounted on, or is attached to, the first surface and the second optical lens is mounted on, or is attached to, the second surface, and wherein the image processor is operative to identify an element in at least one of the captured first and second video data.
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is attached to the first surface and the second optical lens is attached to the second surface,
wherein the digital image processor is operative to identify the element in the captured images using pattern recognition, 


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the 10999484. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10999484.

Regarding Claims 2-31
Claims 2-31 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-24 of the US Patent No. 10999484 for the same or obvious reasons as claim 1 detailed as above. 

US Patent No.  10863071
Claims 1-31 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of US Patent No.  10863071 (Application Number: 15/097562).
Regarding Claim 1:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10863071. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10863071.
Regarding Claims 2-31
Claims 2-31 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-58 of the US Patent No. 10863071 for the same or obvious reasons as claim 1 detailed as above. 


US Patent No.  10958819
Claims 1-31 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 10958819 (Application Number: 16/867970).

Regarding Claim 1:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10958819. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10958819.
Regarding Claims 2-31
Claims 2-31 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-30 of the US Patent No. 10958819 for the same or obvious reasons as claim 1 detailed as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. US 20080176077 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487